Citation Nr: 1501454	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran served with the Puerto Rico National Guard from 1971 to 1996, with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  His military records confirm active service from September 1971 to September 1973, from January 1985 to May 1985, and from January 1991 to July 1991.  During his final period of active duty, the Veteran served in Southwest Asia during the Gulf War.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These matters have been remanded several times (in July 2005, May 2008, September 2011, and July 2014) for additional development (by Veterans Law Judges other than the undersigned).  It has now been assigned to the undersigned.

The issue of an increased rating for lumbar spine disorder has been raised by the record in June 2005 and September 2012 statements but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A cervical spine disability was not manifested in service; arthritis of the cervical spine was not manifested within the first post-service year; and the preponderance of the evidence is against a finding that such is related to his service or to any disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  VA has issued several VCAA notices to the Veteran, including a June 2002 notice which informed him of the evidence generally needed to support a claim of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  This notice was issued prior to the February 2003 rating decision from which the instant appeal arises. Subsequent notice was sent in July 2005 and March 2006 and the issue was readjudicated several times, most recently in a November 2014 supplemental statement of the case.  Therefore, there is no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA general examinations in September and October 2002, a VA spine examination in October 2003, and, pursuant to the Board's April 2013 and July 2014 remands, secured VA medical opinions in May 2013 and July 2014, respectively.  The Board finds that the examinations and opinions are adequate for rating purposes as the reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as arthritis) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease such as arthritis - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

 The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran alleges that his neck disability began in service. His STRs are silent for any complaint, finding, treatment, or diagnosis relating to a neck disability, although there are several instances where he sought treatment related to complaints of back pain (for which service connection has already been granted).  

The first postservice treatment record related to a neck disability is a May 2002 MRI report which revealed a C6-C7 right paracentral broad posterior disc herniation and a C7-T1 right lateral recess stenosis due to small osteophyte formation.  Cervical spondylosis and degenerative dis disease were also noted.

On October 2002 VA general medical examination, the Veteran reported that he suffered from low back pain, hearing loss, and temporary loss of vision in service.  The only mention of cervical pain is in a section entitled "after active service," which reports that cervical pain was treated with physiotherapy from three years ago.  

On October 2003 VA spine examination, the Veteran reported complaints of cervical pain since 1991 while serving in Saudi Arabia.  At the time of the examination, he complained of constant neck pain and dorsal posterior pain.  Diagnoses of cervical myositis and herniated nucleus pulpous C6-C7 and C7-T1 were given.  The examiner reviewed the Veteran's claims file, noted no complaints of neck pain in service (although he noted several complaints of back pain in service), and opined that his cervical disabilities were less likely due to any in-service injury or trauma based on the lack of complaints during service and the fact that the first report of cervical pain was 11 years postservice, when an MRI was conducted.

Pursuant to the Board's April 2013 remand, a May 2013 VA medical examiner reviewed all of the Veteran's in-service and postservice treatment records and determined that there was no information or incident that links his military service to his cervical spine condition.  Although STRs referenced back pain, there was no mention of cervical pain.  Based on such lack of evidence, he opined that the Veteran's cervical spine disability is less likely as not related to his service or to his service-connected lumbar myositis.

In July 2014 (pursuant to the Board's July 2014 remand), the RO secured a supplemental medical opinion regarding the etiology of the Veteran's cervical spine disability.  In accordance with the remand directives, a VA physician reviewed the Veteran's records and noted a lack of any information to link his military service to his cervical condition, to include the in-service injuries to the low and middle back and any of his laborious duties.  Finding no evidence of injury to his neck during service, the examiner opined that the Veteran's cervical spine disability is not related to his service.

As there is no evidence that arthritis of the cervical spine was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

The Veteran has not presented any medical opinion or medical literature that relates his cervical spine disability to service.  To the extent he asserts that there is an association between his cervical spine disability and service, the Board notes that, in this case, providing an opinion as to the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person as it is not the type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his current disability.  See 38 C.F.R. § 3.159.  

However, laypersons are competent to report on what they experience through their senses, such as experiencing or observing someone else experience symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay statements of record have been considered in the context of the Veteran's claim to service connection based on a theory of continuity of symptomatology.  

While continuity of symptomatology can constitute the required nexus for establishing that arthritis is of service origin, the Board notes that, to the extent that these statements could be considered competent reports linking the Veteran's current condition to postservice symptoms, they are not credible as they are contradicted by the 2002 VA examination report for pension purposes which noted that the Veteran reported only a three year history of cervical pain which developed after service.  The Board finds that the Veteran's own denial of cervical spine symptomatology until many years after service in connection with a pension, not a compensation, claim detracts from the credibility of his statements offered in the context of a claim for compensation benefits thereafter.  Not only may the Veteran's memory be faulty with the passage of time (especially given the documented injury that occurred shortly after separation from service), but self-interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 24, 25 (1991).  

While the Veteran reported onset of cervical pain in service, the VA medical examiners reviewed the record, considered his lay statements, and concluded that such disability was not related to service based on the lack of available treatment records and a subsequent diagnosis more than 10 years after service.  The Board finds these opinions, proffered by medical providers who reviewed the evidence of record, including the Veteran's statements, to be the most probative and persuasive evidence with respect to medical nexus.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's cervical spine disability and his service, including based on continuity of symptomatology.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.



ORDER

The claim for service connection for a cervical spine disorder is denied.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  The Board finds that a clarifying addendum opinion is necessary to properly address the Veteran's claim of service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disorder

The July 2014 remand instructed that the author of the May 2013 VA mental health examination report provide a supplemental opinion  (with examination only if deemed necessary) that addresses the etiology of the Veteran's psychiatric disorder, considering his allegation that such is due to his service-connected lumbar spine disorder.  In providing the July 2014 negative nexus opinion in response to the Board's remand, the provider opined that the Veteran's psychiatric disorder is less likely related to service and referenced the rationale stated in the May 2013 VA medical opinion (which the Board previously found inadequate).  She also suggested that another examiner be assigned should the Board want "another, different point of view, opinion."  The provider also did not address the Veteran's assertion that he has been extremely nervous and anxious since returning from the Gulf War.  Because the opinion is inadequate for rating purposes, a remand to ensure compliance with previous instructions is necessary.  Id.

Accordingly, the case is REMANDED for the following:

1.  Arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist who has not previously examined the Veteran, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.  The examiner should provide opinions that respond to the following:

(a)  Identify (by diagnosis) each of the Veteran's psychiatric disabilities since the claim arose in 2002.

(b)  As to each diagnosed disorder, is it at least as likely as not (a 50% or better probability) that it is related to his service?  The opinion provider/examiner must consider and discuss as necessary the Veteran's assertion that he has been extremely nervous and anxious since returning from the Gulf War and February 1974 treatment for anxiety neurosis.

(c) If not, is it at least as likely as not (a 50% or better probability) that such disorder was caused by his service-connected lumbar spine disorder?  The opinion provider/examiner must consider and discuss as necessary the private opinions of record linking his psychiatric diagnoses to his spine pain.

(d) If not, is it at least as likely as not (a 50% or better probability) that such disorder was aggravated (worsened beyond the natural progression) by his service-connected lumbar spine disorder? 

If the examiner finds that the Veteran's psychiatric disorder was not caused, but was aggravated (worsened beyond the natural progression) by his lumbar spine disorder, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

The examiner(s) must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


